United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1208
                         ___________________________

                Hollie Telford, formerly known as Hollie Lundahl

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                     for the District of Nebraska - North Platte
                                   ____________

                              Submitted: July 17, 2015
                                Filed: July 31, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Hollie Telford appeals following the district court’s1 dismissal of her Federal
Tort Claims Act action and denial of her postjudgment motions. We affirm.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
        Upon careful review, we conclude that the district court did not clearly err in
finding that Telford failed to satisfy her burden of showing she presented her claims
to the appropriate federal agency for administrative review. See 28 U.S.C. § 2675(a);
Flores v. United States, 689 F.3d 894, 900 (8th Cir. 2012) (district court may weigh
evidence in considering its jurisdiction); Bellecourt v. United States, 994 F.2d 427,
430 (8th Cir. 1993) (standard of appellate review). The district court thus correctly
dismissed the action for lack of jurisdiction, see Mader v. United States, 654 F.3d
794, 808 (8th Cir. 2011) (en banc) (conformity with § 2675(a) is jurisdictional). The
court also did not abuse its discretion in denying Telford’s postjudgment motions.
We do not address the new matters that Telford raises on appeal.

        Accordingly, we affirm. See 8th Cir. R. 47B. Telford asserts that we should
modify the dismissal to be without prejudice, but we decline to do so because she
cites no Federal Tort Claims Act authority supporting the assertion. Her motion to
file a supplemental appendix is denied.
                       ______________________________




                                         -2-